Exhibit 10.26

 

CONFIDENTIAL

 

CONFIDENTIAL SEPARATION AGREEMENT AND GENERAL RELEASE

 

This Confidential Separation Agreement and General Release (this “Agreement”) is
entered into as of January 16, 2015 between Ingredion Incorporated, a Delaware
corporation with its corporate offices at 5 Westbrook Corporate Center,
Westchester, Illinois 60154 (“Ingredion” or the “Company”), and John F. Saucier
(“Employee”).

 

WHEREAS, Employee is employed by the Company as Senior Vice President, Corporate
Strategy and Business Development;

 

NOW, THEREFORE, in consideration of the mutual promises and agreements contained
herein, the adequacy and sufficiency of which are hereby acknowledged, the
Company and Employee hereby agree as follows:

 

1.                                      Separation.  Employee hereby voluntarily
resigns from his position of Senior Vice President, Corporate Strategy and
Business Development, and resigns from any and all other positions that he
currently or subsequently holds with Ingredion or any affiliate or subsidiary of
Ingredion, effective at the close of business on June 30, 2015 (the “Separation
Date”).  Employee’s last day in the office shall be March 13, 2015.  Employee
will execute all documents necessary to effect his resignation from any and all
positions that he holds with Ingredion or any affiliate or subsidiary of
Ingredion.

 

2.                                      Confidentiality.

 

(a)                                 Employee shall not, at any time during or
for a period of ten (10) years from April 1, 2015, make use of or disclose,
directly or indirectly, any (i) trade secret or other confidential or secret
information of the Company or of any of its subsidiaries or (ii) other
technical, business, proprietary or financial information of the Company or of
any of its subsidiaries not available to the public generally or to the
competitors of the Company or to the competitors of any of its subsidiaries
(“Confidential Information”), except to the extent that such Confidential
Information (a) becomes a matter of public record or is published in a
newspaper, magazine or periodical or in any other media available to the general
public, other than as a result of any act or omission of Employee, or (b) is
required to be disclosed by any law, regulation or order of any court or
regulatory commission, department or agency, provided that Employee gives prompt
notice of such requirement to the Company to enable the Company to seek an
appropriate protective order.  Confidential information expressly includes, but
is not limited to, information regarding the Company’s or its affiliates current
and future strategic and tactical business, financial, profit, marketing,
development, analytical, sales and technical service (both short and long term)
information, plans, and programs, including the process by which the Company
develops such information, plans and programs; internal personnel and
organizations; and business licensing agreements and other contractual
relationships not generally known to the public.

 

1

--------------------------------------------------------------------------------


 

(b)                                 On or before March 13, 2015, Employee shall
surrender to the Company his electronic key card(s), cellular telephone, laptop
computer, and all other tangible items provided by the Company, as well as all
records, memoranda, notes, plans, reports, other documents and data, whether in
tangible or electronic form, which constitute Confidential Information which he
may then possess or have under his control (together with all copies thereof).

 

(c)                                  Nothing herein shall waive or limit the
provisions of Employee’s Employee Confidentiality and Invention Assignment
Agreement, a copy of which is attached hereto as Exhibit A, which shall remain
in full force and effect.

 

(d)                                 Employee shall not disclose the existence or
terms of this Agreement to any third parties with the exception of Employee’s
accountants, attorneys, and spouse, each of whom shall be bound by this
confidentiality provision, or as may be required to comply with legal process.

 

(e)                                  At no time shall Employee defame or
disparage Ingredion or its products, directors, officers, employees, agents or
advisors.

 

3.                                      Noncompetition; Nonsolicitation.

 

(a)                                 Employee agrees that for a period through
and including April 1, 2016 (“Non-Compete Term”), he shall not in any manner,
alone or in concert, including as an officer, director, stockholder, investor or
employee of or consultant, engage or be engaged, or assist any other person,
firm, corporation or enterprise in engaging or being engaged, in any business
relationship, with any individual or entity anywhere in the world that develops,
produces, manufactures, sells, or distributes starch, sweetener, or other
products produced or marketed by Ingredion or Penford Corporation as of the date
hereof, or that could be used as a substitute for such products including, but
not limited to, Corn, Tapioca, Manioc, Yucca, Rice or Potato starches, flours,
syrups, and sweeteners; Dextrose, Stevia-based or other high intensity
sweeteners, Glucose, Polyols, HFCS, High Maltose syrup, and Maltodextrin
sweeteners; Corn oil; Gluten protein; and Caramel Color; and specifically
including but not limited to the following entities that manufacture such or
similar products:  ADM, Cargill, Bunge, Roquette, Penford, Staley, Tate & Lyle,
Avebe, Arcor, and Tereos/Syral, including joint ventures, subsidiaries or
divisions thereof or any entity which succeeds to the relevant business, or to
work for an investment or private equity firm in the sector which includes
Ingredion and/or the companies and products listed in this Section 3. 
Notwithstanding any provision to the contrary, it shall not be a violation of
this Agreement for Employee to be or become the registered or beneficial owner
of less than 2% of any class of securities listed on any stock exchange, in any
business or corporation which is included in the scope of this Section 3.

 

(b)                                 Employee further agrees that during the
Non-Compete Term he shall not (i) in any manner, directly or indirectly, induce
or attempt to induce any employee of the Company or any of its subsidiaries to
terminate or abandon his or her employment for any purpose whatsoever.

 

2

--------------------------------------------------------------------------------


 

(c)                                  If, prior to the expiration of the
Non-Compete Term, Employee wishes to become employed by or otherwise participate
in any business or other activity that would violate the restrictive covenants
herein, he may request that the Company waive or limit its rights under the
restrictive covenants as they pertain to the particular opportunity.  Employee
will provide his request to the Company’s General Counsel in writing, and will
provide sufficient detail of the particular opportunity to allow the Company to
evaluate his request.  The Company agrees that it will use reasonable efforts to
respond to any request within ten business days, but failure to do so shall not
be deemed a waiver.

 

(d)                                 During the Non-Compete Term, Employee shall
notify Ingredion Incorporated’s Senior Vice President of Human Resources in
writing of the name and address of each entity for which he acts as owner,
partner, member, director, officer, employee, agent, advisor or consultant, or
otherwise enters into any business relationship, except as registered or
beneficial owner of less than 5% of publicly listed securities as set forth in
Section 3(a) above.

 

4.                                      GENERAL RELEASE OF ALL CLAIMS

 

(a)                                 The term “Released Parties” includes
(a) Ingredion Incorporated and Penford Corporation, and their past, present or
future parents, divisions, subsidiaries, partnerships, affiliates, joint
ventures, employee benefit plans and other related entities, and (b) each of the
foregoing entities’ and persons’ past, present, and future owners, fiduciaries,
shareholders, directors, officers, partners, agents, employees, and attorneys,
and (c) the predecessors, successors, and assigns of each of the foregoing
entities and persons.

 

(b)                                 Employee, and anyone claiming through
Employee or on his behalf, hereby releases and forever discharges the Released
Parties with respect to any and all claims, whether known or unknown, that
Employee now has or has ever had against any of the Released Parties arising
from or related to any act, omission, or thing occurring or existing at any time
on or prior to the date on which Employee signs this Agreement.  The claims
released and discharged hereunder include, but are not limited to:

 

(i)                                     all claims arising from or related in
any way to Employee’s employment, hiring, conditions of employment, retirement,
or separation from employment;

 

(ii)                                  all claims that could have been asserted
by or on behalf of Employee in any federal, state, or local court, commission,
or agency, or under any common law theory, or under any employment, contract,
tort, federal, state, or local law, regulation, ordinance, constitutional
provision, or order; and

 

(iii)                               without limiting the generality of the
foregoing, all claims arising under any of the following laws (as in effect or
amended):  Title VII of the Civil Rights Act of 1964; the Civil Rights Act of
1991; the Americans with Disabilities Act; the Age

 

3

--------------------------------------------------------------------------------


 

Discrimination in Employment Act; the Older Workers’ Benefit Protection Act
(“OWBPA”); the Fair Labor Standards Act; the Consolidated Omnibus Budget
Reconciliation Act of 1986 (“COBRA”); the Employee Retirement Income Security
Act of 1974; 42 U.S.C. §§ 1981, 1983, 1985 & 1988; the Family and Medical Leave
Act; the Illinois Wage Payment and Collection Act, the Illinois Human Rights
Act; and the Cook County Human Rights Ordinance.

 

Nothing in this Agreement shall affect (i) Employee’s rights under any
applicable law that creates rights that may not be waived or (ii) Employee’s
vested retirement or pension benefits, if any, or (iii) any claims to enforce
this Agreement, or (iv) any rights to indemnification Employee may have pursuant
to Ingredion bylaws or any applicable state law.

 

(c)                                  Employee confirms that Employee has not
filed any legal proceeding(s) against any of the Released Parties, is the sole
owner of the claims released herein, has not transferred any such claims to
anyone else, and has the full right to grant the releases and agreements in this
Agreement.  In the event of any further proceedings based upon any released
matter, none of the Released Parties shall have any further monetary or other
obligation of any kind to Employee, including but not limited to any obligation
for any costs, expenses and attorneys’ fees incurred by or on behalf of
Employee.

 

(d)                                 Nothing in this Agreement is intended to or
shall be construed as an admission by Ingredion or any of the other Released
Parties that any of them violated any law, interfered with any right, breached
any obligation or otherwise engaged in any improper or illegal conduct with
respect to Employee or otherwise.  Ingredion and the Released Parties expressly
deny any such illegal or wrongful conduct.

 

5.                                      Consideration.

 

(a)                                 Provided that Employee signs and returns
this Agreement to Ingredion within twenty-one (21) calendar days after receiving
it, does not revoke this Agreement pursuant to its terms, and complies with its
terms, he will receive the sums and benefits set forth below in this Section 5. 
Employee acknowledges that Employee would not be entitled to or receive these
sums and benefits but for Employee’s undertakings in this Agreement.  Except as
otherwise set forth in this Agreement including salary and benefits paid through
the Separation Date, Employee acknowledges and agrees that Employee has been
paid and/or has received all salary, compensation, leave (paid or unpaid),
severance pay, bonuses, reimbursements, benefits, and other monies to which
Employee may have been entitled and that, except as otherwise set forth in this
Agreement, no other compensation, salary, leave (paid or unpaid), severance pay,
bonuses, reimbursements, benefits, and/or other monies are due Employee.

 

(b)                                 The Company shall pay Employee the gross sum
of $362,500 (Three hundred sixty-two thousand, five hundred dollars).  Except as
otherwise required pursuant to Section 409A of the Internal Revenue Code of
1986, as amended, (the “Code”) and subject to Section 7 of this Agreement, this
amount shall be paid monthly in

 

4

--------------------------------------------------------------------------------


 

eighteen (18) equal installments, payable through Ingredion’s standard payroll
system after completion of each month, with the first payment due on or before
July 1, 2015, and shall be inclusive of all accrued but unused vacation time. 
All payments hereunder shall be deposited by the Company in the bank account
designated by Employee in writing.

 

(c)                                  Employee will receive:  (i) an amount equal
to two-thirds of the amount otherwise payable to Employee pursuant to the terms
of the Ingredion 2013 Performance Plan, plus (ii) an amount equal to one-third
of the amount otherwise payable to Employee pursuant to the terms of the
Ingredion 2014 Performance Plan, which payments shall be made on the dates
specified under the terms of such plans.

 

(d)                                 Employee will receive a pro-rata portion of
Restricted Stock Units awarded in 2013 and 2014 in accordance with the terms of
the plan documents as applicable to retirees and which shall be payable in
accordance with their terms and such plan documents.

 

(e)                                  Employee will receive a pro-rated bonus
attributable to the first three months of FY 2015, payable in March 2016
pursuant to Ingredion’s normal procedures for payment of bonus, in accordance
with the terms of the Short Term Incentive Plan as applicable to retirees.  For
calculation of the bonus, and provided that Employee diligently performs his job
responsibilities, Employee will receive the target percentage for personal goals
and actual performance achieved by Ingredion for EBITDA and working capital.

 

(f)                                   If Employee makes a valid election under
COBRA to receive continued coverage under the medical, vision and dental
components of the Ingredion Incorporated Master Welfare and Cafeteria Plan (the
“Master Welfare and Cafeteria Plan”) within the required COBRA time period
following his termination of employment, Employee and his eligible dependents
covered by the medical, vision and dental components of the Master Welfare and
Cafeteria Plan will be provided with such continuation coverage, with costs to
be borne by Ingredion until April 1, 2016 (or, if earlier, the date on which
Employee ceases to be eligible for such COBRA coverage).  Employee shall be
responsible for the full unsubsidized costs of such COBRA coverage thereafter
(to the extent such continued coverage is elected by Employee and Employee
remains eligible for such COBRA coverage).

 

(g)                                  Ingredion will give Employee the
opportunity to purchase the automobile that he currently leases at wholesale
terms as determined by Ingredion.

 

(h)                                 Employee acknowledges that the compensation
set forth herein includes payment for any and all accrued but unused vacation,
and that he is not entitled to and will not receive any other vacation pay from
Ingredion.

 

(i)                                     Employee will be eligible to receive his
vested balance in the Ingredion Cash Balance Plan and Ingredion Incorporated
Retirement Savings Plan for Salaried Employees pursuant to the terms of the plan
document.

 

5

--------------------------------------------------------------------------------


 

(j)                                    Employee acknowledges that all amounts
payable hereunder shall be subject to usual and customary deductions, including
deductions, where applicable, for employee benefit plans and for federal, state,
and any applicable local income tax, FICA and any other applicable employment
and similar taxes, and Ingredion in its discretion shall make such deductions to
such payments and remit such deducted amounts to the appropriate plans or taxing
authorities.  Except as set forth in this Agreement or as otherwise required by
applicable law (including without limitation COBRA), Employee’s participation in
and rights under any Ingredion employee benefit plans and programs will be
governed by the terms and conditions of those plans and programs, which plans,
programs, terms and conditions may be amended, modified or terminated by
Ingredion for any or no reason at any time

 

6.                                      Enforcement.  The parties hereto agree
that the Company and its subsidiaries would be damaged irreparably in the event
that any provision of Sections 2 and 3 of this Agreement were not performed in
accordance with its terms or were otherwise breached and that money damages
would be an inadequate remedy for any such nonperformance or breach. 
Accordingly, the Company and its successors and permitted assigns shall be
entitled, in addition to other rights and remedies existing in their favor, to
an injunction or injunctions to prevent any breach or threatened breach of any
of such provisions and to enforce such provisions specifically (without posting
a bond or other security).

 

7.                                      Section 409A.  It is intended that any
amounts payable under this Agreement will comply with Section 409A of the Code,
and the treasury regulations relating thereto, and this Agreement shall be
interpreted and construed in a manner that avoids the imposition of taxes and
other penalties under Section 409A (such taxes and other penalties referred to
collectively as “409A Penalties”).  In the event that the terms of this
Agreement otherwise would subject Employee to 409A Penalties, Ingredion and
Employee shall cooperate diligently to amend the terms of this Agreement to
avoid such 409A Penalties, to the extent possible.  Notwithstanding any other
provision in this Agreement, if on the date of Employee’s retirement, Employee
is a “specified employee,” as defined in Section 409A of the Code, then to the
extent any amount payable under this Agreement constitutes the payment of
nonqualified deferred compensation, within the meaning of Section 409A of the
Code, that under the terms of this Agreement would be payable prior to the
six-month anniversary of Employee’s separation from service, such payment shall
be delayed until the earlier to occur of (i) the six-month anniversary of
Employee’s separation from service or (ii) the date of Employee’s death. 
Notwithstanding any of the foregoing provisions, under no circumstances will
Ingredion be responsible for any taxes, penalties, interest or other losses or
expenses incurred by Employee due to any failure to comply with Section 409A of
the Code.

 

8.                                      Severability.  If any of the provisions,
terms, clauses, or waivers or releases of claims or rights contained in this
Agreement are declared by a court of competent jurisdiction to be illegal,
unenforceable or ineffective, it is the purpose and intent of the Parties that
any such provisions be deemed modified or limited so that, as modified or
limited, such provisions may be enforced to the fullest extent possible.  In the
event that such court determines that such provisions cannot be rendered
enforceable

 

6

--------------------------------------------------------------------------------


 

through any such modification or limitation or otherwise declines to so modify
or limit such provisions, such holding shall not invalidate the whole of this
Agreement; instead, the Agreement shall be construed as if it did not contain
the invalid, illegal or unenforceable part, and the rights and obligation of the
parties shall be construed and enforced accordingly; the remaining provisions,
terms, clauses or waivers and release of claims or rights shall be deemed
severable, such that all other provisions, terms, clauses and waivers and
releases of claims and rights contained in this Agreement shall remain valid and
binding.

 

9.                                      Successors and Assigns.  This Agreement
shall be enforceable by Employee and his heirs, executors, administrators and
legal representatives, and by the Company and its successors and assigns.

 

10.                               Non-Assignment of Amounts Payable.  No amount
payable under this Agreement, and no right, contingent or otherwise, to receive
any payment under this Agreement, shall be subject in any manner to
anticipation, alienation, sale, transfer, assignment, pledge, encumbrance, or
charge, voluntary or involuntary, prior to actual receipt thereof by the payee. 
Any attempt to anticipate, alienate, sell, transfer, assign, pledge, encumber or
charge prior to such receipt shall be void.

 

11.                               Governing Law.  This Agreement shall be
governed by and construed and enforced in accordance with the internal laws of
Illinois and exclusive venue shall be in the courts in Illinois.

 

12.                               Amendment and Waiver.  The provisions of this
Agreement may be amended or waived only by the written agreement of the Company
and Employee, and no course of conduct or failure or delay in enforcing the
provisions of this Agreement shall affect the validity, binding effect or
enforceability of this Agreement.

 

13.                               Counterparts.  This Agreement may be executed
in two counterparts, each of which shall be deemed to be an original and both of
which together shall constitute one and the same instrument.

 

14.                               EMPLOYEE ACKNOWLEDGES, UNDERSTANDS, AND AGREES
THAT EMPLOYEE:   (a) HAS READ AND UNDERSTANDS THE TERMS AND EFFECT OF THIS
AGREEMENT; (b) RELEASES AND WAIVES CLAIMS UNDER THIS AGREEMENT KNOWINGLY AND
VOLUNTARILY, IN EXCHANGE FOR CONSIDERATION IN ADDITION TO ANYTHING OF VALUE TO
WHICH EMPLOYEE ALREADY IS ENTITLED; (c) HEREBY IS AND HAS BEEN ADVISED OF
EMPLOYEE’S RIGHT TO HAVE EMPLOYEE’S ATTORNEY REVIEW THIS AGREEMENT AT
EMPLOPYEE’S COST BEFORE SIGNING IT; (d) HAS TWENTY-ONE (21) CALENDAR DAYS IN
WHICH TO CONSIDER WHETHER TO EXECUTE THIS AGREEMENT; AND (e) MAY, AT EMPLOYEE’S
SOLE OPTION, REVOKE THIS AGREEMENT UPON WRITTEN NOTICE WITHIN SEVEN (7) CALENDAR
DAYS FROM THE DATE ON WHICH EMPLOYEE SIGNS THIS AGREEMENT.  TO BE EFFECTIVE,
THIS WRITTEN NOTICE MUST BE DELIVERED WITHIN THIS SEVEN-DAY PERIOD TO THE SENIOR
VICE PRESIDENT, HUMAN

 

7

--------------------------------------------------------------------------------


 

RESOURCES, AT INGREDION .  THIS AGREEMENT WILL NOT BECOME EFFECTIVE UNTIL THIS
SEVEN-DAY REVOCATION PERIOD HAS EXPIRED WITHOUT ANY REVOCATION.  IF REVOKED
WITHIN SUCH PERIOD, THIS AGREEMENT SHALL BE NULL AND VOID.

 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first written above.

 

 

 

INGREDION INCORPORATED

 

 

 

 

 

By:

/s/ Diane J. Frisch

 

Diane J. Frisch

 

Senior Vice President, Human Resources

 

 

 

 

 

Accepted:

 

 

 

/s/ John F. Saucier

 

John F. Saucier

 

8

--------------------------------------------------------------------------------


 

Exhibit A

 

Corn Products

International Logo

EMPLOYEE CONFIDENTIALITY AND INVENTION ASSIGNMENT AGREEMENT

Social Security Number

 

Saucier

John

F.

 

April 3, 2006

Employee last Name

First Name

MI

Work Location

Hire Date

 

1)  I acknowledge that during and after my employment with Com Products
International, I may have information which is confiden tial to Com Products
International.  I agree that I will not disclose, nor use for my personal
benefit, or the benefit of anyone outside of Com Products International, any
confidential information without Com Products International’s prior written
consent.  I will return to Com Products International upon the end of my
employment all copies of confidential information as well as all other property
of Corn Products International,  including files and records. I understand that
confidential information may include, but is not limited to, infor mation
relating to Com Products International’s products,  machinery and equipment,
services, research and development activities, finances, sales and marketing, 
and business plans.

 

2)  As I now have obligations to Com Products International, I also recognize
that I may have previously undertaken obligations to former employers. I will
not disclose to Com Products International or help make possible Com Products
Internationals use of any confidential mate rial belonging to any former
employer.

 

3)  a. Unless otherwise restricted by applicable law, I acknowledge that Com
Products International is entitled to any inventions which I may conceive or
execute during the period of my employment with Com Products International. I
hereby assign all my right, title and interest in any such invention to Com
Products International or to any other party designated by Com Products
International.

 

b.  I will immediately disclose to Com Products International any and all
inventions which I may conceive or execute during my employment with Com
Products International.

 

c.  I will execute any assignments, applications or other documents which Com
Products International may consider necessary to obtain patents on any
invention, and take any other action necessary to protect Com Products
Internationals interest in such inventions.

 

4)  I do not have any rights to any inventions made prior to my employment
except those listed on the signed attachment to this agreement.

 

5)  This agreement does not apply to any invention for which no equipment,
supplies, facility, or trade secret information of Com Products International
was used and which was developed entirely upon my own time, unless (a) the
invention relates (i) to the business of Corn Products International, or (ii) to
Com Products Internationals actual or demonstrably anticipated research or
development, or (b) the inven tion results from any work performed by me for Com
Products International.

 

6)  I ACKNOWLEDGE HAVING RECEIVED AND READ A COPY OF THIS AGREEMENT. I further
acknowledge that my obligations of non disclosure and non-use under this
agreement shall continue in effect following any termination for any reason of
my employment with Corn Products International. I understand that this agreement
shall be interpreted under the laws of the State of Illinois. This is the entire
and only agreement with Com Products International on these subjects.

 

7) If any provision or provisions of this Agreement shall be held to be
unenforceable by any Court, the remaining provisions shall be unaf fected and
shall continue in full force and effect, and the provisions of any previous
agreement on these subjects with Com Products International shall be substituted
for any of those held to be unenforceable in this Agreement.

 

 

/s/ John F. Saucier

 

 

/s/ Laura Fitzgerald

 

Employee Signature

 

 

Witness Signature

 

 

 

 

 

 

April 14, 2006

 

 

Westchester

 

Date

 

 

Witness Address

 

--------------------------------------------------------------------------------